Citation Nr: 0604597	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post operative 
scars as a residual of surgery for hammertoes. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1951 to September 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board notes that the veteran has stated that the VA made 
errors in their decisions to deny service connection for the 
residuals of surgery to correct hammertoes.  

In May 2000, the RO provided the veteran with a letter that 
explained what was required for a valid claim of clear and 
unmistakable error and informed him that this had not yet 
been submitted.  

The Board observes that, while the veteran has continued to 
state that VA made errors in his claim, he has never provided 
the information requested in the May 2000 letter that would 
constitute a valid claim for clear and unmistakable error.  

In addition, he has never submitted any statement 
specifically regarding the April 1957 Board decision which 
first denied his claim or requesting that the Board revisit 
this decision that can be interpreted as a motion for review 
based on clear and unmistakable error.  

Therefore, the Board finds that the issue of clear and 
unmistakable error in a prior Board decision has not been 
raised, and it will not be addressed.  See 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 3.105(b).  



FINDINGS OF FACT

1.  The veteran's claim for service connection for hammertoes 
was denied in an April 1957 Board decision; this decision is 
final.  

2.  The additional evidence received is either redundant of 
that considered in the April 1957 decision, or does not 
address the matter under consideration.  



CONCLUSION OF LAW

The veteran has not submitted new and material evidence to 
reopen his claim of service connection for the residuals of 
surgery to correct hammertoes.  38 U.S.C.A. §§ 1110, 7104(b) 
(West 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. 
§ 20.1105.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the veteran submitted his request to reopen his 
claim in September 1998, which is before the enactment of 
VCAA.  Subsequently, the veteran was provided with a January 
2003 letter regarding VCAA.  

This notice included the type of evidence needed to reopen a 
claim based on new and material evidence, and to substantiate 
a claim for service connection.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  

In the Statement of the Case, also dated January 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described above cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of 
VCAA have been met.   

The veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for the 
residuals of hammertoe surgery.  He argues that VA was 
mistaken in previously finding that he had hammertoes upon 
entry into active service.  He argues instead that he 
developed this disability as a result of tight shoes during 
service.  

Initially, the Board notes that service connection has 
already been established for disabilities of the lower 
extremities.  Service connection for varicose veins of the 
right leg with post thrombotic syndrome and deep venous 
thrombosis is in effect, and is evaluated as 100 percent 
disabling.  

Service connection for the same disability for the left leg 
is also in effect, and is evaluated as 40 percent disabling.  
The veteran is in receipt of a 100 percent combined 
evaluation from April 2001.  In addition, a total 
compensation rating for individual unemployability has been 
in effect from September 1994.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  This law has essentially 
remained unchanged since the time of the veteran's original 
claim.  

The record shows that service connection for hammertoes was 
denied in an April 1957 decision.  A reading of this decision 
shows that the veteran underwent surgery to correct his 
hammertoes during service and that the denial of the claim 
included the residuals of this surgery.  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.  

At this juncture, the Board notes that the laws and 
regulations regarding new and material evidence changed 
effective on August 29, 2001.  However, the changes are 
effective only to requests to reopen a claim which are 
submitted on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  As the veteran's claim was 
received in 1999, the new regulations are not applicable.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  

Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The evidence considered by the Board in April 1957 included 
the veteran's service medical records, as well as private 
medical records dated September 1950 and June 1956.  

The decision determined that the veteran's disability was 
noted upon entrance into service and that it pre-existed 
service.  It further determined that the records did not show 
this disability was aggravated during service.  

Instead, the decision noted that the veteran underwent 
ameliorative surgery during service which resulted in an 
improvement in the veteran's pre-existing disability.  

The evidence received since the 1957 Board decision consists 
of many private and VA medical records dating from 1960 to 
the present.  In addition, the veteran presented testimony at 
an August 2000 hearing.  

Finally, the veteran has submitted many statements, 
photocopies of the records considered by the 1957 decision, 
and a photograph reportedly of him wearing sandals during 
service.  

After a review of the additional material received since 
1957, the Board is unable to find that any of it is new and 
material.  

A review of the medical records received since 1957 shows 
very frequent treatment for the veteran's serious 
disabilities of the lower extremities.  However, although the 
veteran's toes were undoubtedly examined on many occasions by 
many different doctors, only two even noted the existence of 
hammertoes, and then only in passing.  

These two records are an October 1991 letter from a private 
doctor, and a March 1995 VA examination.  

On both occasions, the examinations were concerned with other 
disabilities, but the examiners stated that the veteran had 
hammertoes.  On neither occasion did the examiner describe 
the severity of this disability, offer an opinion regarding 
their etiology, or otherwise mention them in relation to 
active service.  

These records establish only that the veteran has hammertoes, 
which was acknowledged by the April 1957 Board decision.  
Therefore, this evidence is cumulative, and is not new.  

The remaining medical records are silent for information 
concerning hammertoes, and as they are not concerned with the 
matter under consideration are not material.  

Similarly, the veteran's statements and testimony repeat 
contentions that were considered by the Board in 1957, namely 
that his hammertoes did not exist prior to service.  He 
argues that the induction examination referred to clawtoes 
and not hammertoes, that these are two different 
disabilities, and that the hammertoes first developed in 
service due to his tight shoes.  

However, the only medical evidence submitted by the veteran 
in support of these contentions are photocopies of the 
evidence already considered in April 1957.  

Furthermore, the April 1957 Board decision specifically 
discusses the diagnoses of clawtoes on the induction 
examination, as well as other contemporaneous evidence, and 
found that this evidence clearly and unmistakably established 
that the veteran had hammertoes prior to entering service.  

Finally, the photograph of the veteran in service shows only 
that he may have hammertoes.  The fact that the veteran had 
hammertoes at during service is not in dispute.  

The Board concludes that the veteran's current testimony and 
contentions have already been addressed, and are redundant.  

In view of the above, the Board finds that the veteran has 
not submitted new and material evidence to reopen his claim 
for service connection for the residuals of surgery for 
hammertoes.  





ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for post operative scars as a 
residual of surgery for hammertoes; the appeal is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


